Stephens, J.
1. Where property is listed by the owner with a real-estate broker for sale on credit and under a bond for title, and no' reference to the cutting of timber upon the property is contained in the owner’s terms of sale given to the broker, an acceptance of the terms of sale by a customer procured by the broker, coupled with a declaration made at the time by the customer of his intention to cut timber on the land, is not an unqualified acceptance of the owner’s terms, and the customer procured not being ready, able, and willing to buy upon the terms stipulated by the owner, the broker has not earned his right to a commission for his services in procuring the purchaser.
2. The trial judge fully and fairly submitted to the jury all the issues involved in the case, and did not err in his charge as excepted to, and did not err in refusing to charge as requested. The matters contained in the request to charge were so far as pertinent covered by the general charge.
3. In a suit by the broker against the owner to recover a commission the verdict for the defendant was authorized.

Judgment affirmed.


Jenlovns, P. J., and Hill, J., concur.